DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-26 and 28-30) and species (SEQ ID NO: 44 and formula 32 (i.e., X20)) in the reply filed on 4/21/22 is acknowledged.  Applicant indicates that claims 1-4, 8, 18, 21, and 24 encompass the elected invention and species.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.
Since SEQ ID NO: 3 was already searched in the restriction, SEQ ID NO: 3 is rejoined with the elected species and examined.
Claims 5-7 and SEQ ID NOs: 1, 2, 4-32, 40-42, and 45-48 in claim 9 and claims 19, 20, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.

The report on patentability of the IPEA or ISA has been considered by the examiner. 


	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 24 is objected to because of the following informalities:  It is not apparent what the term ‘an XX group” on line 5 stands for.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 recite the limitation “modification of the sugar is" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "wherein modification of the phosphodiester bond" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "XX is a group" in line 14 (page 5 of claim set).  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "an XX group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, 25-26 and 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nucleic acid found in nature without significantly more. The claims recite and oligonucleotide of 15-30 bases comprising a sequence that is complementary to the cDNA of G6PC gene with a c.648G>T mutation or a pharmacologically acceptable salt or solvate thereof.  The broadest reasonable interpretation of the claimed product reads on a fragment of a gene found in nature (e.g., a human gene).  See US 2020024369, cited on an IDS.  This judicial exception is not integrated into a practical application because there are no structural limitations that distinguish the claimed oligonucleotide from the nucleic acid found in nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because an intended use or placing the nucleic acid in a composition does not change the structure of the nucleic acid from oligonucleotide found in the prior art.  It was routine in the prior art to place the oligonucleotide into a composition for storage or for delivering the oligonucleotide to a cell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


NOTE:  The pre-amble of claim 26 does not have patentable weight over the prior art teaching a composition comprising the oligonucleotide because there are not additional structural limitations and the pre-amble is directed to an intended usage of the product. 
The intended usage in claims 28 and 30 do not add any additional structural limitations to the claims.
The term ‘formulation for oral or parenteral administration’ in the pre-amble of claim 29 does not have patentable weight over the composition comprising the claimed oligonucleotide because the pre-amble is an intended use of the claimed product and the claims do not add any additional structural limitations to distinguish a composition comprising the oligonucleotide from the claimed invention.
Claims 1-3, 9, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan (WO 2017077386, cited on an IDS).
Cowan teaches a nucleotide sequence that has 20 out of 21 nucleotides of SEQ ID NOs: 3 recited in dependent claim 9.  See page 154, example 85, SEQ ID NO: 55,935 for SEQ ID NOs: 3.  SEQ ID NO: 55,936 of ‘386 is 100% identical to SEQ ID NO: 44.  The sequence can be placed into a composition comprising a pharmaceutically acceptable carrier (solvent) for delivery to a cell (pages 105-116).
Applicant cannot rely upon the certified copy of the foreign priority applications to address the publication date (5/11/17) for this rejection because a translation of said applications has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Claims 1-3, 9, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cowan (US 2019/0382798, for record).
Cowan teaches a nucleotide sequence that has 20 out of 21 nucleotides of SEQ ID NOs: 3 and 44 recited in dependent claim 9.  See pages 42-46 and page 52, example 85, SEQ ID NO: 55,935 for SEQ ID NOs: 3 and 44.  SEQ ID NO: 55,936 of ‘798 is 100% identical to SEQ ID NO: 44.  The sequence can be placed into a composition comprising a pharmaceutically acceptable carrier (solvent) for delivery to a cell.

Claims 1-3, 9, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porrreca et al. (US 20130337447).
‘447 teaches a nucleotide sequence that has 15 out of 15 nucleotides of SEQ ID NOs: 3 recited in dependent claim 9.  See pages 61-62 ,SEQ ID NO: 1,964 of ‘447 is 100% identical to SEQ ID NO: 44.

Claims 1-4, 8-15, 25, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima et al.(WO 2018/164275, cited on an IDS, See English translation US 2020/0246369 for ‘275, also cited on an IDS).  NOTE: The pre-grant US publication claims priority to ‘275 and appears, absence evidence to the contrary, to contain the same subject matter as the WO document.  Since the WO document is in Japanese, the pre-grant US publication will be cited in the rejection.
Tajima et al. teach a composition comprising an antisense oligonucleotides of 15-30 bases comprising a sequence that is complementary to the cDNA of G6PC gene with c.648G>T mutation, wherein the oligonucleotide is complementary to a region comprising any site between the 82nd to the 92nd nucleotide from the 5’ end of the exon 5 of the gene.  See pages 1-13 and 30-31.  The oligonucleotide comprises 7 to 104 bases and would read on SEQ ID NO: 3 (See SEQ ID NOs: 8, 15, and 16).  Tajima teaches using the oligonucleotide is a morpholino oligonucleotide or a locked nucleic acid oligonucleotide (pages 5-6).  The oligonucleotide can be modified the sugar or backbone of the nucleotide would have been obvious to increase stability of the oligonucleotide in a cell.  The oligonucleotide can have a tag at the 3’ or 5’ end to locate the oligonucleotide in a cell (page 6).  A composition comprising the oligonucleotide and a pharmaceutically acceptable carrier to deliver the oligonucleotide to cells (pages 6-7).  

Claims 1-4, 8-15, 25, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/164275, cited on an IDS, See English translation US 2020/0246369 for ‘275, also cited on an IDS.  In addition, the WO document only has two assignees and the pre-grant publication has three assignees including one common assignee (Daiichi Sankyo Company Limited).  There is no common assignee rejection because the WO document does not list the common assignee.
To avoid a lengthy office action, see the above rejection for ‘275 since the rejection is based on the same reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15, 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Porreca et al. (US 20130337447).
The rejection of claims 1-3, 9, 28 and 30 as being rejected by Porreca et al. is incorporated herein.
‘447 teaches a probe that is 100% identical to SEQ ID NO: 44.  The probe can be RNA and have modifications that can increase the stability of the nucleic acid (pages 39-40).  The modification can be a 2’-O-alkylation or a phosphorothioate bond.  A tag can be attached to the 5’ or 3’ end of the probe.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to modify a sugar (2’-O-alkylation) or phosphodiester (phosphorothioate bond) bond to increase the stability of the probe in a cell, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to increase the stability of the probe in a cell (pages 39-40).  A person of ordinary skill in the art would have been motivated to attach a tag to the probe to observe the probe in a cell (page 39).  It would have been to make a composition comprising the sequence to store the probe for future usage.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	
Claims 10-15, 25-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (WO 2017077386, of record) .
The rejection of claims 1-3, 9, 28 and 30 as being anticipated by Cowan is incorporated herein.
Cowan teaches a nucleotide sequence that has 20 out of 21 nucleotides of SEQ ID NOs: 3 recited in dependent claim 9.  See page 154, example 85, SEQ ID NO: 55,935 for SEQ ID NOs: 3.  SEQ ID NO: 55,936 of ‘386 is 100% identical to SEQ ID NO: 44.  A composition comprising the sequence and a pharmaceutically excipient carrier (pages 105-116).  The sequence can be D-ribofuranose and have a modification of the hydroxy group at 2’-position of D-ribofuranose (2’-O-alkylation) or a phosphodiester bond can be replaced with a phosphorothioate bond (pages 89-98).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to oligonucleotide is D-ribofuranose and the sugar can be modified with 2’-O-alkylation, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to modify a sugar (2’-O-alkylation) or phosphodiester (phosphorothioate bond) bond to increase the stability of the probe in a cell.  A person of ordinary skill in the art would have been motivated to add an oligonucleotide to the 3’ and/or 5’ end of the oligonucleotide, wherein the additional oligonucleotide that cleavable in a subject to detect the sequence (pages 89-90).  It would have been obvious to a make a composition comprising the nucleotide sequence and a pharmaceutically acceptable carrier  to deliver to a cell.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-17, 25, 26, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-13 of copending Application No. 16/491,435 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition comprising an antisense oligonucleotides of 15-30 bases comprising a sequence that is complementary to the cDNA of G6PC gene with c.648G>T mutation, wherein the oligonucleotide is complementary to a region comprising any site between the 82nd to the 92nd nucleotide from the 5’ end of the exon 5 of the gene.  The oligonucleotide comprises 7 to 104 bases and would read on SEQ ID NO: 3 (See SEQ ID NOs: 8, 15, and 16 in ‘435).  A person of ordinary skill in the art looking for the oligonucleotides embraced by the claims of ‘435 would arrive at a sequence of at least 15 consecutive nucleotides of the elected sequences set forth in instant claim 9 because the specification of ‘435 teaches using these oligonucleotides.  ‘435 claims that the oligonucleotide is a morpholino oligonucleotide or a locked nucleic acid oligonucleotide.  Modifying the sugar or backbone of the nucleotide would have been obvious to increase stability of the oligonucleotide in a cell or to locate the oligonucleotide in a cell and would read on the chemical modifications set forth in instant claims 10-15.  It would have been obvious to one of ordinary skill in the art to make a composition comprising the oligonucleotide and a pharmaceutically acceptable carrier to deliver the oligonucleotide to cells.  It would have been obvious to attach a GalNAC unit to the 5’ or 3’ end of the oligonucleotide to assist in delivery of the oligonucleotide to a hepatocyte cell line.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635